     Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 1 of 37 PageID #:353




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                     No. 18 CR 286
        v.
                                                     Hon. Matthew Kennelly
 XAVIER ELIZONDO, and
 DAVID SALGADO

               GOVERNMENT’S MOTION TO ADMIT EVIDENCE
                 PURSUANT TO FED. R. EVID. 801(d)(2)(E)

       The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, moves this Court to admit

certain statements against defendants Xavier Elizondo and David Salgado pursuant

to Fed. R. Evid. 104(a), 801(d)(2)(E), and United States v. Santiago, 582 F.2d 1128

(7th Cir. 1978).

I.     INTRODUCTION

       This submission begins by providing an overview of the conspiracies that will

be established at trial. It then discusses the law governing the admissibility of

coconspirator statements under Rule 801(d)(2)(E), and outlines some of the evidence

establishing the conspiracy in this case. Finally, it summarizes the evidence

supporting the admission of coconspirators’ statements. Based on the following, the

government seeks admission of statements pursuant to Rule 801(d)(2)(E) and

requests a pretrial ruling of admissibility from the Court, in accord with United States

v. Santiago, 582 F.2d 1128, 1130-31 (7th Cir. 1978), and established practice in this

Circuit. See United States v. Alviar, 573 F.3d 526, 540 (7th Cir. 2009); United States



                                           1
      Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 2 of 37 PageID #:353




v. Harris, 585 F.3d 394, 398, 400 (7th Cir. 2009).

II.     OVERVIEW OF THE CHARGED CONSPIRACIES

        The superseding indictment charges two closely related, overlapping

conspiracies. Count One charges that between approximately July 2017 and January

2018, defendants Xavier Elizondo and David Salgado conspired with one another and

with others, including Individuals A and B (who, as explained below, served as false

J. Doe affiants for Elizondo and Salgado), to commit an offense against the United

States, namely, to embezzle, steal, obtain by fraud, and convert without lawful

authority property in the care, custody, and control of the Chicago Police Department,

in violation of 18 U.S.C. § 666(a)(1)(A), in violation of 18 U.S.C. § 371. The conspiracy

set forth in Count One alleges that defendants knowingly submitted materially false

J. Doe search warrant applications to Cook County judges; directed and caused J. Doe

affiants to commit perjury in support of the warrants; stole and otherwise

misappropriated money, drugs, and cigarettes recovered during the execution of J.

Doe search warrants; illegally paid informants with materials recovered during

searches, including narcotics; and took steps to conceal the conspiracy, including by

hiding and/or destroying evidence contained in Salgado’s home and on each

defendant’s cellphone.

        Count Two charges that between approximately July 2017 and December 2017,

defendants Elizondo and Salgado conspired with one another and with others,

including Individuals A and B, to violate the Fourth Amendment rights of certain

Chicago residents by obtaining J Doe search warrants through the presentation of



                                           2
       Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 3 of 37 PageID #:353




knowingly false information to Cook County judges, in violation of 18 U.S.C. § 241.

         The government expects to introduce evidence of defendants’ and others’

membership in the conspiracy and statements made by defendants and other co-

conspirators, including Individuals A and B, in furtherance of the charged

conspiracies. The government will establish defendants’ and others’ membership in

the charged conspiracies through cooperator testimony, victim/witness testimony,

consensual recordings, judicially authorized Title III intercepted communications,

and corroborating evidence to include cell phone location data, video evidence, and

documentary evidence. As described below, this evidence includes statements that

Individual A made to an FBI cooperating source (CS-1) about the nature and history

of the conspiracy while attempting to recruit CS-1 into the conspiracy, consensually

recorded conversations in which Elizondo (in the presence of Salgado) discussed their

practice of paying informants with a “cut” of whatever materials were recovered

during searches, and intercepted conversations in which Elizondo directed Salgado

to remove evidence from Salgado’s home after it came to light that they were being

investigated. The government seeks to introduce these statements at trial because

defendants and others were members of the charged conspiracies and these

coconspirator statement were made in furtherance of the charged conspiracies. For

the reasons set forth below, the Court should grant the government’s motion.

III.     GOVERNING LAW

         Rule 801(d)(2)(E) provides that a “statement” is not hearsay if it “is offered

against a party” and is “a statement by a coconspirator of a party during the course



                                            3
    Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 4 of 37 PageID #:353




and in furtherance of the conspiracy.” Admission of such coconspirator statements

against a defendant is proper where the government establishes by a preponderance

of the evidence that: (1) a conspiracy existed; (2) defendant and the declarant were

members of the conspiracy; and (3) the statements were made during the course and

in furtherance of the conspiracy. United States v. Cruz-Rea, 626 F.3d 929, 937 (7th

Cir. 2010). 1

       A.       Existence of and Membership in the Conspiracy

       Under United States v. Santiago, 582 F.2d 1128 (7th Cir. 1978) and Rule 104

of the Federal Rules of Evidence, the trial judge may preliminarily determine

whether statements by a coconspirator of the defendant will be admissible at trial

under Federal Rule of Evidence 801(d)(2)(E). In making this determination the judge

must decide “if it is more likely than not that the declarant and the defendant were

members of a conspiracy when the hearsay statement was made, and that the

statement was in furtherance of the conspiracy . . .” Id. at 1143 (quoting United States

v. Petrozziello, 548 F.2d 20, 23 (1st Cir. 1977)); see also United States v. Hoover, 246

F.3d 1054, 1060 (7th Cir. 2001). If the Court determines the statements are

admissible, the finder of fact may consider them for any purpose. United States v.

Thompson, 944 F.2d 1331, 1345 (7th Cir. 1991).


1  No Sixth Amendment confrontation issues arise from the use of a non-testifying
coconspirator’s statements, offered for their truth against a defendant, as such statements
are not testimonial. United States v. Nicksion, 628 F.3d 368, 374 (7th Cir. 2010) (citing Davis
v. Washington, 547 U.S. 813, 823-24 (2006) and Crawford v. Washington, 541 U.S. 36 (2004));
see also United States v. Hargrove, 508 F.3d 445, 448-49 (7th Cir. 2007) (coconspirator
statements are neither hearsay nor testimonial); United States v. Jenkins, 419 F.3d 614, 618
(7th Cir. 2005) (“Crawford did not change the rules as to the admissibility of coconspirator
statements.”).

                                              4
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 5 of 37 PageID #:353




      Under Santiago, the government must make a preliminary offer of evidence to

show: (1) a conspiracy existed; (2) the defendant and declarant were members of the

conspiracy; and (3) the statements sought to be admitted were made during and in

furtherance of the conspiracy. Santiago, 582 F.2d at 1134-35; see also, e.g., Alviar,

573 F.3d at 540.

      Under Bourjaily v. United States, 483 U.S. 171, 176-81 (1987), the court can

consider the statements in question (the statements to be admitted) to determine

whether the three Santiago criteria have been met. Seventh Circuit cases construing

Bourjaily have held that properly admitted hearsay, including statements admitted

under the coconspirator exception to the hearsay rule (Fed. R. Evid.801(d)(2)(E)), may

be used to prove what another person did or said that may demonstrate their

membership in the conspiracy. United States v. Loscalzo, 18 F.3d 374, 383 (7th Cir.

1994) (“[W]hile only the defendant’s acts or statements could be used to prove that

defendant’s membership in a conspiracy, evidence of that defendant=s acts or

statements may be provided by the statements of co-conspirators.”); United States v.

Martinez de Ortiz, 907 F.2d 629, 633 (7th Cir. 1990) (en banc).

      While the Court may consider the proffered statements themselves as evidence

of both the existence of a conspiracy and a defendant=s participation in it, Bourjaily,

483 U.S. at 178, 180; United States v. Harris, 585 F.3d 394, 398-99 (7th Cir. 2009),

the contents of the proffered statements alone are not sufficient to establish the

existence of a conspiracy and a defendant=s participation. There must also be some

supporting evidence or facts corroborating the existence of the conspiracy and a



                                          5
    Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 6 of 37 PageID #:353




defendant’s participation. Harris, 585 F.3d at 398-99. The evidence showing the

existence of a conspiracy and a defendant’s membership in it may be either direct or

circumstantial. See United States v. Johnson, 592 F.3d 749, 754-55 (7th Cir. 2010);

United States v. Irorere, 228 F.3d 816, 823 (7th Cir. 2000). 2

       There is no requirement, for admissibility under Rule 801(d)(2)(E), that the

government establish all elements of “conspiracy” such as a meeting of the minds and

an overt act. United States v. Coe, 718 F.2d 830, 835 (7th Cir. 1983); United States v.

Gil, 604 F.2d 546, 548-50 (7th Cir. 1979). The government need only establish the

existence of a joint venture for an illegal purpose (or for a legal purpose using illegal

means) and participation in the joint venture by the defendant and the maker of the

statement at issue (as well as that the statement was in furtherance of the venture).

“[I]t makes no difference whether the declarant or any other ‘partner in crime’ could

actually be tried, convicted and punished for the crime of conspiracy.” Gil, 604 F.2d



2 The coconspirator statement rule does not apply when a statement is not being offered for
the truth of the matter asserted, and thus does not constitute “hearsay” as defined by Rule
801(c). Accordingly, statements by alleged coconspirators may be admitted against a
defendant, without establishing the Bourjaily factual predicates set forth above, when such
statements are offered to show, for instance, the existence, the illegality, or the nature or
scope of the charged conspiracy. See United States v. Guyton, 36 F.3d 655, 658 (7th Cir. 1994)
(statement that defendant was out of cocaine was not hearsay because it was not offered for
its truth but as evidence of membership in conspiracy); United States v. Herrera-Medina, 853
F.2d 564, 565-66 (7th Cir. 1988) (“war stories” about the drug trade were not offered for the
truth); United States v. Van Daal Wyk, 840 F.2d 494, 497-98 (7th Cir. 1988) (statements had
non-hearsay value in establishing knowledge of and membership in conspiracy); United
States v. Tuchow, 768 F.2d 855, 867-69 (7th Cir. 1985) (pre-conspiracy statements admissible
to set forth scope of the anticipated conspiratorial scheme). Of course, in many cases,
statements by an alleged coconspirator and the cooperating source will include a combination
of declarations offered for the truth of the matters asserted and declarations offered for other
non-hearsay purposes. In some instances, such statements could be admissible simply
because they provide context for defendant’s own admissions. See generally United States v.
Wright, 722 F.3d 1064, 1067 (7th Cir. 2013).

                                               6
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 7 of 37 PageID #:353




at 549-550; see also Coe, 718 F.2d at 835.

      While there is thus a distinction between conspiracy law and admissibility

under Rule 801(d)(2)(E), certain principles of general conspiracy law are relevant to

the Rule 801(d)(2)(E) inquiries. For instance, “[a] conspiracy may exist even if a

conspirator does not agree to commit or facilitate each and every part of the

substantive offense.” Salinas v. United States, 522 U.S. 52, 63 (1997); see also United

States v. Longstreet, 567 F.3d 911, 919 (7th Cir. 2009); United States v. Jones, 275

F.3d 648, 652 (7th Cir. 2001). The government need not prove that a defendant knew

each and every detail of the conspiracy or played more than a minor role in the

conspiracy. United States v. Curtis, 324 F.3d 501, 506 (7th Cir. 2003). Further, a

defendant joins a criminal conspiracy if he agrees with another person to one or more

of the common objectives of the conspiracy; it is immaterial whether the defendant

knows, has met, or has agreed with every coconspirator or schemer. Longstreet, 567

F.3d at 919; United States v. Jones, 275 F.3d at652.

      A defendant (or other declarant) may be found to have participated in a

conspiracy even if he joined or terminated his relationship with other conspirators at

different times than another defendant or coconspirator. United States v. Noble, 754

F.2d 1324, 1329 (7th Cir. 1985); see also United States v. Handlin, 366 F.3d 584, 590

(7th Cir. 2004) (“it is irrelevant when the defendant joined the conspiracy so long as

he joined it at some point”). Under Rule 801(d)(2)(E), a coconspirator’s statement is

admissible against conspirators who join the conspiracy after the statement is made.

United States v. Sophie, 900 F.2d 1064, 1074 (7th Cir. 1990); United States v. Potts,



                                             7
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 8 of 37 PageID #:353




840 F.2d 368, 372 (7th Cir. 1987) (citing cases) A conspirator who has become inactive

or less active in the conspiracy nevertheless is liable for his conspirators’ further

statements unless he openly disavows the conspiracy or reports it to the police.

See United States v. Maloney, 71 F.3d 645, 654-55 (7th Cir. 1995); United States v.

Feldman, 825 F.2d 124, 129 (7th Cir. 1987).

      The government is not required to prove the identity of the declarant; nor must

the declarant’s identity be confirmed in the statement itself. See United States v.

Bolivar, 532 F.3d 599, 604-05 (7th Cir. 2008). Rather, the government need only prove

(from the statement, the context and/or other evidence) that the declarant was in fact

a coconspirator. Id.

      B.     The “In Furtherance of” Requirement

      In determining whether a statement was made “in furtherance” of the

conspiracy, courts evaluate the statement in the context in which it was made and

look for a reasonable basis upon which to conclude that the statement furthered the

conspiracy. See Cruz-Rea, 626 F.3d at 937; United States v. Johnson, 200 F.3d 529,

533 (7th Cir. 2000). Under the reasonable basis standard, a statement may be

susceptible to alternative interpretations and still be “in furtherance” of the

conspiracy. Cruz-Rea, 626 F.3d at 937-38. The “coconspirator’s statement need not

have been made exclusively, or even primarily, to further the conspiracy” in order to

be admissible under the coconspirator exception. Id. at 937 (quotations and citations

omitted). That statements were made to a government cooperating witness or

undercover agent does not bar admission of statements otherwise “in furtherance” of



                                          8
    Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 9 of 37 PageID #:353




the conspiracy. United States v. Mahkimetas, 991 F.2d 379, 383 (7th Cir. 1993); see

also United States v. Ayala, 601 F.3d 256, 268 (4th Cir. 2010).

       “Courts have found a wide range of statements to satisfy the ‘in furtherance’

requirement.” United States v. Cozzo, No. 02 CR 400, 2004 WL 1151630, at *2-3 (N.D.

Ill. 2004) (collecting cases). In general, a statement that is “part of the information

flow between conspirators intended to help each perform his role” satisfies the “in

furtherance” requirement. Alviar, 573 F.3d at 545 (quotations and citations omitted).

See also United States v. Gajo, 290 F.3d 922, 929 (7th Cir. 2002). These include

statements made:

              a.     to conduct or help to conduct the business of the scheme, United

States v. Cox, 923 F.2d 519, 527 (7th Cir. 1991); see also United States v. Johnson,

200 F.3d 529, 533 (7th Cir. 2000); 3

              b.     to identify other members of the conspiracy and their roles,

Alviar, 573 F.3d at 545;

              c.     to plan or to review a coconspirator’s exploits, United States v.

Molt, 772 F.2d 366, 369 (7th Cir. 1985);

              d.     as an assurance that a coconspirator can be trusted to perform his

role, Sophie, 900 F.2d at 1073-74; see also United States v. Bustamante, 493 F.3d 879,

890-91 (7th Cir. 2007);

              e.     to inform and update others about the current status of the



3Statements that prompt the listener to act in a manner that facilitates the carrying out of
the conspiracy are also made “in furtherance” of the conspiracy. See United States v. Monus,
128 F.3d 376, 392 (6th Cir. 1997).

                                             9
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 10 of 37 PageID #:353




conspiracy or a conspiracy’s progress (including failures), United States v. Rea, 621

F.3d 595, 605 (7th Cir. 2010); Alviar, 573 F.3d at 545;

               f.    to control damage to an ongoing conspiracy, United States v.

Johnson, 200 F.3d 529, 533 (7th Cir. 2000); United States v. Molinaro, 877 F.2d 1341,

1343-44 (7th Cir. 1989); United States v. Van Daal Wyk, 840 F.2d 494, 499 (7th Cir.

1988);

               g.    to conceal a conspiracy where ongoing concealment is a purpose

of the conspiracy, Gajo, 290 F.3d at 928-29; United States v. Kaden, 819 F.2d 813, 820

(7th Cir. 1987); see also Maloney, 71 F.3d at 659-60;

               h.    to reassure or calm the listener regarding the progress or stability

of the scheme, Sophie, 900 F.2d at 1073; Garlington v. O’Leary, 879 F.2d 277, 284

(7th Cir. 1989);

               i.    to report conspirators’ status and in turn receive assurances of

assistance from coconspirators, United States v. Prieto, 549 F.3d 513 (7th Cir. 2008);

               j.    “describing the purpose, method or criminality of the conspiracy,”

United States v. Ashman, 979 F.2d 469, 489 (7th Cir. 1992); and

               k.    to attempt to recruit new members into the conspiracy. United

States v. Cruz-Rea, 626 F.3d 929, 937 (7th Cir. 2010).

         Finally, it has long been the rule that any statement made by a conspirator

during and in furtherance of a conspiracy is admissible against all coconspirators.

Beeson v. United States, 90 F.2d 720 (7th Cir. 1937); United States v. Lindemann, 85

F.3d 1232, 1238 (7th Cir. 1996); see also United States v. Rivera, 136 F. App’x 925,



                                           10
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 11 of 37 PageID #:353




926 (7th Cir. 2005) (“Whether any other conspirator heard (or, in this instance, saw)

that statement is irrelevant; agency, not knowledge, is the theory of admissibility.”).

IV.   EVIDENCE REGARDING EXISTENCE OF CHARGED CONSPIRACY AND
      DEFENDANTS’ PARTICIPATION IN THE CONSPIRACY

      At the time of the charged conspiracies, defendant Xavier Elizondo was a CPD

sergeant and leader of a gang enforcement unit assigned to the CPD’s 10th District.

Defendant David Salgado was a line police officer assigned to Elizondo’s unit. The

government’s evidence will establish that Elizondo and Salgado conspired with one

another and with others, including Individuals A and B, to steal, fraudulently obtain,

and otherwise misappropriate items recovered during searches they conducted in

their capacity as law enforcement officers, and to violate the Fourth Amendment

rights of certain Chicago residents by obtaining J. Doe search warrants through the

knowing provision of false information to Cook County judges.

      A.     Testimony of the Defendants’ Former Confidential Informants

      At trial, the government will offer the testimony of at least two former

confidential informants who served as J. Doe affiants for Elizondo and Salgado,

Individual A and Individual B.

      Individual A will testify that he worked as a confidential informant for

Elizondo and Salgado between October 2017 and January 2018, and served as a J.

Doe affiant on multiple occasions during this period.       The government expects

Individual A to testify that, on at least two occasions (including December 19, 2017,

discussed in detail below), Elizondo and Salgado instructed Individual A to provide

false information to a Cook County judge in support of J. Doe search warrants for

                                          11
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 12 of 37 PageID #:353




local residences. Individual A will also testify that Elizondo paid Individual A for

serving as a J. Doe affiant with cash, narcotics (including ecstasy and PCP), and

cartons of cigarettes.

     Individual A will testify that, at times, Elizondo paid Individual A, or discussed

payments to Individual A, in Salgado’s presence. Individual A will further testify that

on one occasion, Elizondo met Individual A with a police officer other than Salgado.

On that occasion, Elizondo told Individual A not to discuss how Elizondo paid

Individual A because, Elizondo explained to Individual A, “He’s [the other officer] not

like us, he’s not cut from the same cloth.” Individual A will further testify that, on

several occasions, Elizondo explained to Individual A that he was paying Individual

A with materials recovered during the execution of J. Doe search warrants.

      Beginning in or around October 2017, Individual A attempted to recruit an

associate of his into the conspiracy. Unbeknownst to Individual A, his associate was

working as an FBI confidential informant (CS-1). Between approximately October

and December 2017, Individual A and CS-1 had a number of conversations, some of

which were consensually recorded, in which Individual A told CS-1 that Individual A

provided information to certain Chicago Police Department officers in exchange for

money, narcotics, and other materials that the officers recovered from search

locations. According to CS-1, Individual A described several residences for which

Individual A claimed to have recently provided information to CPD officers in support

of J. Doe search warrants, and detailed to CS-1 what items the officers recovered

during the searches, and what portion of the recovered items the officers gave to



                                          12
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 13 of 37 PageID #:353




Individual A as payment for information.

      Based on Individual A’s conversations with CS-1, FBI agents searched CPD

records and found several J. Doe warrants that defendant Elizondo’s CPD gang

enforcement unit had recently executed that appeared to generally correspond with

the information Individual A provided to CS-1. The government intends to introduce

these J. Doe warrants as evidence at trial. During the early conversations with CS-1,

Individual A also urged CS-1 to meet with Individual A’s CPD handlers and provide

them with information in support of search warrants, so that CS-1 and Individual A

could together receive future payments from the officers, including cash and

narcotics.   The government anticipates that Individual A will offer consistent

testimony about his early conversations with CS-1, and further testify that he was

sharing the information with CS-1 for purposes of recruiting him into the conspiracy.

CS-1 and Individual A’s expected testimony is corroborated by the consensual

recordings of some of these early conversations.

      Based on all of this information, FBI agents formulated the first undercover

ruse search scenario of the Subject Apartment, which is described in detail below.

      The government will also offer the testimony of Individual B. The government

expects Individual B to testify as follows: Individual B worked as a confidential

informant for Elizondo beginning in or around 2008. In or around the summer of

2017, Elizondo began working with Salgado. Prior to working with Salgado, Elizondo

never asked Individual B to provide false information in support of J. Doe search

warrants. Shortly after Elizondo began working with Salgado, Elizondo began calling



                                         13
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 14 of 37 PageID #:353




Individual B and asking her to stand in as an affiant on J. Doe warrants, even though

Individual B had not provided Elizondo with any information. Individual B

understood Elizondo to be asking her to lie to the judges. According to Individual B,

she ultimately never provided false information to a judge for Elizondo because, on

the occasions Elizondo asked her to stand in, Elizondo later called Individual B and

told her that he had found someone else to serve as the affiant.

      The government expects Individual B to testify that, on at least two occasions

in or around the summer of 2017, Salgado directed Individual B to provide false

information to a judge in support of a J. Doe search warrant. According to Individual

B, Elizondo was not present when Salgado instructed her to lie to judges. After the

second time Salgado asked Individual B to lie to a judge, however, Individual B called

Elizondo and told him that Salgado was directing her to provide false information to

judges in support of search warrants. According to Individual B, Elizondo told her to

do as Salgado instructed.

      Individual B will testify that Salgado paid her for providing false information

to judges with narcotics, alcohol, and cartons of cigarettes. Specifically, on one

occasion in or around November 2017, Individual B met with Salgado in a Jewel Osco

parking lot in the area of Ashland and Roosevelt, and Salgado provided her with a

plastic bag filled with marijuana, a bottle of liquor, and several cartons of cigarettes.

The government will also offer the testimony of Individual B’s daughter, who

accompanied Individual B to the parking lot and waited in the car while Individual

B met with Salgado, to corroborate that Individual B received marijuana, liquor, and



                                           14
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 15 of 37 PageID #:353




cigarettes at the parking lot meeting. The government will also offer historical cell

site data and text messages recovered from Salgado and Individual B’s phones to

corroborate that this meeting took place.

      The government also expects Individual B to testify that, in or around January

2018, Elizondo arrested Individual B’s cousin, Individual C (CPD records and

Individual C’s own expected testimony corroborate this). Individual B and C will

testify that, after Individual C’s arrest, Individuals C provided Elizondo with

information about a marijuana dealer who sold out of his sister’s (Individual D)

residence on Central Park Avenue in Chicago, but who did not live there. Individual

C will testify that he specifically told Elizondo that Individual D had no involvement

selling marijuana, only Individual D’s brother was involved.

      The government will present evidence that Individual C was incarcerated at

the time that Elizondo and Salgado sought to obtain a J. Doe search warrant for the

Central Park Avenue residence. Individual B will testify that she was originally going

to stand in as a dummy affiant for Elizondo and Salgado since Individual C was

unavailable, but Salgado decided to use someone else because he did not want to pay

Individual B. Instead, the evidence will show that Salgado, with Elizondo’s

knowledge and approval, directed a different third party to falsely pose as a J. Doe

affiant to obtain a warrant. As part of this fraud, Salgado drafted, and Elizondo

approved, a materially false search warrant complaint which stated that the dummy

J. Doe affiant had purchased marijuana directly from Individual D. The government

will offer this materially false warrant as evidence at trial.



                                            15
    Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 16 of 37 PageID #:353




       The government will also seek to offer recordings of several intercepted

conversations between Elizondo and Individual B, including ones that took place on

the evening of January 27, 2018, immediately before and after Elizondo, Salgado, and

other officers executed the J. Doe search warrant at the Central Park Avenue

residence. 4   In one conversation that occurred at 10:12 p.m., immediately after the

officers finished searching the Central Park Avenue residence, Elizondo and

Individual B discuss the fact that Individual C—not the J. Doe affiant—provided

Elizondo with information about narcotics activity at the Central Park residence.

Individual B also expresses relief that she did not serve as the dummy affiant,

because the information provided by Individual C turned out to be incorrect:

       Individual B: Did you find what y’all was looking for in the house?

       Individual B: Cause I no y’all hit it.

       Elizondo: Nah. We hit 2d fl. We think it was on 1st floor. They were all deep in
       there.

       Individual B: Dam. Wrong house.

       Individual B: Well that’s where she [Individual D] stay it was just the wrong
       house ha. [Individual C] told y’all what floor tho right[?]

       Individual B: Glad I did not go see no judge on that one.

       Elizondo: He [Individual C] told us 2nd floor.

       The above conversation demonstrates that—consistent with Individual C’s




4 On or about January 18, 2018, Chief Judge Ruben Castillo issued an order
authorizing the interception of wire and electronic communications over Elizondo’s
cellphone for a period of 30 days. Additional intercepted conversations are discussed
in further detail below.

                                            16
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 17 of 37 PageID #:353




expected testimony—it was Individual C (who was incarcerated at the time), not the

dummy J. Doe affiant, who provided information to Elizondo about drug dealing at

the Central Park Avenue residence. Similar to the December 19, 2017 undercover

scenario, however, because Individual C was unavailable to serve as the affiant,

Salgado and Elizondo used a dummy affiant to provide materially false information

to secure the warrant.

      B.     Evidence Obtained through Undercover Operations

      In December 2017 and January 2018, the FBI conducted two undercover

operations for purposes of investigating allegations of misconduct within Elizondo’s

CPD gang enforcement team. In the first scenario, in December 2017, CS-1 provided

Elizondo and Salgado with ruse information about drug trafficking activity at an

apartment on Chicago’s west side (the “Subject Apartment”). As explained in detail

below, Elizondo and Salgado later obtained a materially false J. Doe warrant to

search the Subject Apartment, and planned to misappropriate money recovered

inside the apartment until they realized they were under surveillance. In the second

scenario, in January 2018, CS-1 provided Elizondo with ruse information about drug

trafficking activity involving a rental vehicle (the “Subject Vehicle”). As set out below,

Elizondo and Salgado later searched the rental vehicle and stole $4,200 that the FBI

had hidden inside the trunk. The following day, when Elizondo and Salgado learned

they were under investigation in connection with the Subject Vehicle search, Elizondo

instructed Salgado to remove evidence from Salgado’s home.




                                           17
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 18 of 37 PageID #:353




      i.     The Subject Apartment Ruse Search

      On December 18, 2017, Individual A introduced CS-1 to defendants Elizondo

and Salgado, whom Individual A identified as the officers with whom he had been

dealing. During the meeting, which was audio recorded, CS-1 told Elizondo and

Salgado the ruse information that the FBI had given CS-1, specifically, that the

Subject Apartment served as a stash house for two Puerto Rican brothers, whom CS-

1 knew as “David Hernandez,” a/k/a “Big Bum,” and Hernandez’’s brother, “Little

Bum.” CS-1 further stated that he purchased pound quantities of marijuana from

the brothers at the Subject Apartment. CS-1 further stated that he had been inside

the Subject Apartment at approximately 3:30 p.m. earlier the same day, and saw

approximately 3 kilos of cocaine and $25,000 in cash. CS-1 further stated that he

purchased two pounds of marijuana from Hernandez that day, and resold it for an

$800 profit. CS-1 also provided a physical description of Hernandez. Individual A did

not provide Elizondo or Salgado with any information in relation to the Subject

Apartment during this meeting.

      After CS-1 provided the ruse information, Elizondo stated several times, in

Salgado’s presence, that they would give CS-1 and Individual A a portion of whatever

materials the officers recovered inside the Subject Apartment. Specifically, Elizondo

stated, “Yeah, so we’re the police, but we like to do business. In order for us to be

successful, and not mess with, I mean, people got to eat man, everybody got to eat.”

Individual A then explained to CS-1, “They gonna give us our chop off of everything

we do.” CS-1 then asked for further clarification: “So, out of what’s in the house, we



                                         18
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 19 of 37 PageID #:353




got, what’s uh, me and [Individual A]’s cut?” Elizondo replied, “It depends whatever’s

in the house, you know, I don’t want to…”, at which pointed Salgado interjected,

“Stick your foot in your mouth.” Elizondo then continued to elaborate: “You know

what I mean? If there’s $100 in there, you know what I mean, I’m not going to give

you $10 each, you know what I mean? That’s bullshit. And I’m just using a number

here, I’m not, you know what I mean? Like, it’s got to be worth . . . your efforts.”

      Later in the conversation, Elizondo stated, “Let’s say some dude flips, and he

gives up another motherfucker, we roll on it, we knock it down . . .” CS-1 asked, “Then

I get some of that too?” Elizondo answered, “It all comes back to the originator,”

meaning Elizondo and Salgado would provide CS-1 and Individual A with materials

recovered from any later searches that resulted from the search of the Subject

Apartment.

      Later in the conversation, Elizondo stated, “If we can get, get the product,

and/or the guns off the street, that’s our deal dude, that’s what we’re supposed to do.

You know, whatever falls out of the bag, you know what I mean, at the end, whatever,

you know what I mean . . . However that goes down, dude, that’s, you know what I

mean? That’s, I don’t care if, motherfucker got $500 on him, you know what I mean?

We get the dude with a pistol and he got the other [implying money] . . . fuck it, he

ain’t going to need it! You know what I mean?,” meaning that Elizondo and Salgado

were willing to misappropriate money recovered during search warrants so long as

they could seize guns and drugs. Individual A responded, “He’s [Elizondo] saying

whatever they get out of it, they gonna give us our chop . . . Whatever’s in there, they



                                           19
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 20 of 37 PageID #:353




gonna give us our chop man. Whatever it is, money, cocaine, they give us all that.”

Elizondo and Salgado did not respond to this particular comment by Individual A.

      At the end of the December 18, 2017 meeting, Elizondo stated to CS-1, “I’m the

man who makes the deals and cuts the deals.” CS-1 asked, “But I’m going to get paid

and it’s going to be worth my while?” Elizondo responded, “Whatever you said is in

there is a piece of your cut. However you break it down between the two of you [CS-

1 and Individual A] is your business.”

      At trial, the government will introduce the consensual audio recording of the

December 18, 2017 meeting. CS-1 and Individual A will also testify about the

December 18, 2017 meeting, including their understanding from Elizondo’s

statements that Elizondo and Salgado intended to give them a portion of whatever

materials they recovered inside the Subject Apartment as payment for the

information that CS-1 provided.

      On December 19, 2017, during a consensually recorded phone call, Individual

A told CS-1 that it was time for CS-1 to appear before a judge to swear out a J. Doe

warrant for the Subject Apartment. At agents’ instruction, CS-1 refused to appear

before a judge. In a later consensually recorded call, Individual A stated that he was

going to stand in for CS-1 as the J. Doe affiant—“I’m gonna do it now, shit. . . . . I’m

gonna do it now, you took too motherfucking long”—even though Individual A had

provided no information to Elizondo and Salgado regarding the Subject Apartment.

The government will offer the recordings of these phone calls at trial.

      The government anticipates Individual A will testify at trial that, after CS-1



                                          20
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 21 of 37 PageID #:353




refused to appear before a judge, Individual A notified Elizondo and Elizondo

instructed Individual A to meet him in the area of 21st and Western Street in Chicago.

Individual A will further testify that he traveled to the area of 21st and Western

Street, where he met with Elizondo and Salgado at which time Elizondo and Salgado

instructed Individual A to appear before a judge and provide false information in

support of a J. Doe warrant for the Subject Apartment. Individual A will further

testify that Elizondo and Salgado then transported Individual A to meet with a judge,

and, at Elizondo and Salgado’s instruction, Individual A swore to the veracity of the

false information contained in the search warrant complaint.

      At trial, the government will introduce the false J. Doe search warrant

complaint for the Subject Apartment that Salgado presented to the Cook County

judge (“Judge A”) on December 19, 2017. The search warrant complaint lists Salgado

as the officer affiant. The complaint is replete with information that was false and

materially different from what CS-1 told Elizondo and Salgado the previous day. The

government will also offer the testimony of Judge A, who is expected to testify that

on December 19, 2017, Salgado presented the J. Doe warrant complaint to Judge A

outside of a Smith and Wolensky’s restaurant in the River North area, that Judge A

examined Salgado and Individual A, and that Judge A found probable cause and

issued a warrant for the Subject Apartment based on the information provided by

Salgado and Individual A.

      The government will also offer historical cell site information to show that

Elizondo was in the same area as Salgado and Individual A when they presented the



                                         21
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 22 of 37 PageID #:353




false information to Judge A. This will include historical cell site records to show that,

consistent with Individual A’s testimony, Elizondo was in the area of 21st and

Western shortly before the J. Doe warrant was signed, and then traveled to the River

North area and was in the vicinity of the Smith and Wolensky’s restaurant at the

time Judge A signed the warrant.

      On or about December 20, 2017, Elizondo, Salgado, and several other CPD

officers executed the J. Doe search warrant at the Subject Apartment. At trial, the

government will offer consensual video recordings of the search, as well as several

consensually recorded phone calls between Elizondo and CS-1 that took place during

the search, in which CS-1 (at the FBI’s direction) directed Elizondo toward the

location where the $15,000 that the FBI had planted was hidden. The video recording

shows that Elizondo and Salgado were the only officers who searched the immediate

area where CS-1 told Elizondo the money was hidden, and later depicts Elizondo and

Salgado jointly recovering the money. The government will offer CPD records to show

that Elizondo and Salgado inventoried the full $15,000 recovered.

      The government will offer additional evidence, however, to show that the

reason Elizondo and Salgado inventoried the entire $15,000, as opposed to

misappropriating some or all of it, was because they discovered the FBI’s hidden

surveillance equipment after recovering the $15,000, and incorrectly believed that

the drug dealers who purportedly lived at the stash house had been surveilling them.

Specifically, the government will offer a December 28, 2017, consensually recorded

phone call between CS-1 and Elizondo, in which Elizondo explained that “we,”



                                           22
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 23 of 37 PageID #:353




meaning Elizondo and at least one other officer, had to properly inventory the money

(as opposed to divert a portion to CS-1 and Individual A) because of the cameras the

officers discovered inside the Subject Apartment.

      During the call, which was consensually recorded, CS-1 stated, “What’s going

on man, I just talked to [Individual A]. . . Everything still good?” Elizondo responded,

“Yeah, everything’s good man, it’s just that last thing had cameras, man. I don’t know

if you knew that.” CS-1 asked, “It did?” Elizondo stated, “Yeah dude! . . . I showed

[Individual A] the pictures of the camera, the system.” Elizondo further stated,

“Everything that we found, when you told us where it was at, it got inventoried my

man. Nothing, not a penny went nowhere else. It went in, because we didn’t know

what was up.” Later in the conversation, Elizondo stated, “[T]here was 15 [$15,000],

exactly where you told us, trust me. As soon as I got off the phone with you, I was on

the phone with you when we pulled it out. You know what I mean? When we got those

cameras and all that other shit, I said, ‘Man, we got to do this on the straight,’ so . . .

you know.”

      Later in the conversation, Elizondo stated, “If there wasn’t no cameras, if we

didn’t find it, those cameras, and I’m glad we did, but if we didn’t man, it would have

been a good Christmas for everybody, you know what I mean?” CS-1 responded,

“Damn man! Shit.” Elizondo continued, “So that’s all it is my man, I ain’t, I ain’t,

trust me, you know . . . People got to eat, you know what I mean?” CS-1 stated, “Yeah.

So ok man, uh, I got my eye on something, right? But I want to make sure, I’m

listening to ‘Twan, I don’t know what the fuck, I got to make sure that, like you said,



                                            23
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 24 of 37 PageID #:353




it’s worth everybody’s while. So, I guess that means the more shit . . .” Elizondo

interjected, “No, hey man, it’s gotta be, it’s gotta be, well yeah, it’s gotta, you know,

hey man, if you’re the one coming up with the, with the location, it’s gotta be worth

your while, number one. Obviously, we want to get our piece of the, you know, we go

‘head and inventory our stuff, that looks pretty. But whatever doesn’t go down, you

know what I mean? You know, I ain’t gonna tell you how to cut your deal, you know

what I mean, on your end. That’s none of my business, so . . . But you got my number

my man, so, you know what I mean?”

      ii.    The Subject Vehicle Ruse Search

      On or about January 28, 2018, the FBI initiated a second ruse search scenario

as part of its investigation into Elizondo and his CPD unit. At the direction of agents,

CS-1—during intercepted and consensually recorded phone calls—provided Elizondo

with ruse information regarding a mobile drug dealing operation involving a series of

drop cars where drugs and drug proceeds were stored around the city. CS-1 told

Elizondo that one such drop car—a grey Hyundai sedan—was then located in the

parking lot of a motel on Chicago’s southwest side. In fact, the grey Hyundai was an

Enterprise rental car obtained by the FBI (the “Subject Vehicle”), in which agents

had secreted $18,200 within a side panel of the trunk. Agents planned to monitor the

Subject Vehicle search and determine whether Elizondo, Salgado, and/or other

officers misappropriated any of the money after recovering it inside the Subject

Vehicle.

      On the evening of January 28, 2018, Elizondo, Salgado, and CPD officers Joe

Treacy and Jose Sanchez arrived on scene at the motel and located the Subject
                                           24
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 25 of 37 PageID #:353




Vehicle. At trial, the government will present a video recording of the initial search

of the Subject Vehicle at the motel parking lot. The video depicts Elizondo searching

the trunk of the vehicle and locating the money that agents had stashed in the side

trunk panel. Rather than call it out to the other officers (who were in the vicinity but

were not looking inside the trunk), however, Elizondo appears to surreptitiously

motion to Salgado only. Salgado comes over to the trunk, and Elizondo shows him the

money. Neither Elizondo nor Salgado informed Treacy or Sanchez of the discovery,

nor did they recover the money at that time (this is apparent from the video, and the

government expects Treacy and Sanchez to so testify at trial). Instead, Elizondo

appears to stuff the money into a different side panel on the opposite side of the trunk

from where it was recovered, and close the trunk.

        The government will offer independent evidence of CPD officer training and

practices to establish that this was a highly unusual and inappropriate way for

Elizondo and Salgado to handle evidence—they should have called out the discovery

to their team members, photographed the evidence at the location where it was

recovered, and then recovered it on the spot by removing it from the trunk and placing

it into an evidence bag.

      The video then depicts Elizondo and Salgado talking privately with one

another. Next, the video shows Elizondo and Sanchez returning to their CPD vehicle,

Treacy returning to his CPD vehicle, and Salgado entering the Subject Vehicle

(Elizondo had previously found the keys for the vehicle hidden above the rear right

tire, where CS-1 told Elizondo they would be). The three vehicles then pull out of the



                                          25
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 26 of 37 PageID #:353




motel parking lot in tandem, and travel to the back parking lot of a nearby business

called Amigos Frozen Foods. The government expects Treacy and Sanchez to testify

that they were not involved in the decision to move the Subject Vehicle from the motel

parking lot, and that they were following Elizondo’s directions.

      The government will offer evidence of the second search of the Subject Vehicle

that took place in the Amigos Frozen Foods parking lot. The government expects

Treacy and Sanchez to testify that Elizondo and Salgado were generally involved with

searching the Subject Vehicle’s trunk (were the $18,200 was located), and that Treacy

and Sanchez were generally involved with searching the interior and front hood.

Video surveillance recovered from Amigo’s corroborates this testimony, though the

camera vantage point is too distant to discern many other details of the search. Both

Treacy and Sanchez will testify that, during the second search at Amigos, neither

Elizondo nor Salgado called out that they had located money in the trunk; instead,

Treacy and Sanchez learned that Elizondo and/or Salgado had recovered money

inside the trunk only at end of the search when Salgado removed it from the trunk,

which was unusual (typically, CPD officers alert other team members in the

immediate vicinity when evidence is discovered). Toward the end of the search, two

other CPD officers, Dan Pacelli and Mike Karczewski arrived on scene at Amigos to

assist with the Subject Vehicle search.

      The government expects at least two eyewitness officers to testify that, toward

the end of the search, Salgado handed the money from inside the trunk to Elizondo,

who bagged the money in a plastic bag found inside the rental vehicle and placed it



                                          26
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 27 of 37 PageID #:353




in the backseat of Elizondo’s CPD enforcement vehicle. The video surveillance

corroborates this testimony.

      Minutes later, all six officers departed Amigos and returned to the motel to set

up surveillance (Salgado drove the Subject Vehicle back to the motel). The

government will present evidence that, during surveillance, Elizondo and Sanchez

were set up in their unmarked CPD vehicle in an alley adjacent to the motel parking

lot, and Salgado and Treacy were set up in their unmarked CPD vehicle across the

street from the motel. The government will present video surveillance evidence and

Sanchez’s testimony to establish that, during the surveillance, Sanchez got out of the

CPD vehicle and walked into the motel lobby to retrieve surveillance video. At that

point, Elizondo was alone with the money inside his CPD vehicle for approximately 5

minutes.

      The government will present an intercepted telephone call that Elizondo

placed to Salgado during the time Elizondo was alone with the money in his CPD

vehicle. During the call, Elizondo and Salgado discussed having a drug-sniffing

canine inspect the Subject Vehicle and the seized money. Toward the end of the call,

Elizondo stated, “And, uh, we’re good, alright, you know what I mean?” Salgado

stated, “Yeah.” Elizondo replied, “You know what I mean?” Salgado responded,

“Yeah.” The government expects Officer Treacy to testify that he was seated next to

Salgado during this phone call, and could hear both sides of the conversation. Treacy

will testify that, from the moment Elizondo said, “We’re good, you know what I

mean?,” it sounded to Officer Treacy like Elizondo and Salgado were trying to speak



                                         27
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 28 of 37 PageID #:353




in code about something. Officer Treacy will also testify that Salgado’s demeanor

changed noticeably at that point in the conversation—specifically, that he turned

away from Officer Treacy and lowered his voice as though Salgado was trying to

conceal that part of the conversation from Officer Treacy.

      The government will offer witness testimony, including from Officers Treacy

and Sanchez, about the events that unfolded later the same night at CPD’s Homan

Square office when the officers returned from the search.         The testimony will

establish that Elizondo carried the money from his CPD vehicle into Homan Square.

The evidence will further establish that Elizondo and Salgado were alone with the

money for several minutes inside their Homan Square office while Officers Treacy

and Sanchez oversaw a canine search of the Subject Vehicle in the parking lot.

Sanchez will testify that, when he returned from the canine search, Salgado directed

him to count they money, and Sanchez counted a total of $14,000—$4,200 less than

the $18,200 the FBI had placed inside the Subject Vehicle.

      The government will offer further evidence that Salgado drafted, and Elizondo

approved, a materially false police report regarding the search of the Subject Vehicle.

Among other lies, the report falsely stated that Sanchez discovered the money inside

the trunk of the Subject Vehicle when, in fact, as the video surveillance proves,

Elizondo initially discovered the money, showed it to Salgado only, and then re-

secreted it before directing the officers to relocate the Subject Vehicle to Amigos

Frozen Foods. The materially false police report says nothing about the officers

relocating the Subject Vehicle to Amigos.



                                            28
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 29 of 37 PageID #:353




      On January 29, 2018, an FBI agent and a CPD Task Force Officer involved in

this investigation traveled to Homan Square and recovered the $14,000 that the

officers involved in the prior night’s search of the Subject Vehicle had inventoried.

The agent and TFO then went to the Homan Square parking lot to recover the Subject

Vehicle. In the parking lot, while a tow truck was preparing to tow away the Subject

Vehicle, the agent and TFO encountered Salgado, who was arriving for his evening

shift. Salgado asked the TFO if he was with Enterprise rental car. The TFO told

Salgado that he was with CPD Internal Affairs, and that he would soon be following

up with Salgado. Immediately after this encounter, Salgado placed an intercepted

phone call to Elizondo. During the call, Salgado told Elizondo that Internal Affairs

had just towed the Subject Vehicle. Elizondo replied, “They did? Alright, ah . . . .well

you know what to do, right?” Salgado responded, “Yeah.” Elizondo stated, “Just

relocate everything, alright?” Salgado stated, “Huh?” Elizondo replied, “Just relocate

everything, you know?” Salgado responded affirmatively, “Mmm hmm.”

      Several minutes later, Salgado called Elizondo again and they discussed

reaching out to other officers in Internal Affairs to determine whether and why they

were under investigation. Elizondo stated, “Alright, just make sure whatever you

have in your house isn’t there no more, you know what I mean? Salgado responded,

“Yeah, alright. Hey, ah . . . Donde lo pongo [Where should I put it]?” Elizondo

answered, “Ah . . . I don’t know, just give me a minute, he’s calling me back right now,

I gotta answer the phone.”

      The government will present evidence, including historical cell site data, to



                                          29
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 30 of 37 PageID #:353




show that immediately after these two calls were placed, Salgado left Homan Square

and returned to his home.

      C..    Victim Testimony

      The government intends to offer the testimony of several Chicago residents

who were the victims of the fraudulent search warrants obtained by Elizondo and

Salgado, and/or who had items stolen from them during the resulting searches. For

example, the government anticipates that Individual E will testify that on January

12, 2018, Elizondo, Salgado, and several other CPD officers searched her residence in

Chicago (which CPD records confirm). Individual E will testify that the information

contained in the search warrant complaint—for which Salgado was the affiant—was

materially false.

      Individual E will further testify that she was away from her residence when

the search began, but arrived home soon thereafter. When Individual E returned

home, Elizondo and Salgado were alone in her bedroom. Individual E will testify that,

prior to the search, she had at least $800 in cash inside a desk drawer in her bedroom

that she kept inside an envelope marked “rent.” Individual E will testify that she last

saw the money inside the envelope just hours before the search of her residence, and

that she locked her bedroom door when she left her residence. Individual E will

further testify that all of the money was missing after the search, and none of it was

inventoried (CPD records corroborate that no money was inventoried from this

search).




                                          30
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 31 of 37 PageID #:353




      D.     Officer Testimony

      The government will also offer the testimony of several CPD officers who

served on Elizondo and Salgado’s gang enforcement unit during the timeframe of the

charged conspiracy, including Officers Joe Treacy, Jose Sanchez, and at least two

other officers. The government expects the officers to testify that Elizondo and

Salgado drove the operations of the gang team, and routinely kept other team

members in the dark about day-to-day work. Among other things, these witnesses

will testify that Elizondo and Salgado exclusively worked together on preparing J.

Doe search warrants, and did not involve other team members. It was common, for

example, for Elizondo and Salgado to secure a J. Doe search warrant without giving

team members any notice, and only alert other team members about the warrant

minutes before it was to be executed. Further testimony will establish that Elizondo

regularly insisted on interviewing witnesses and/or arrestees alone (which was highly

unusual), and frequently only shared information obtained during the interviews

with Salgado. The government expects one officer to testify that, in or around the

summer of 2017, the officer overheard Elizondo instructing Salgado to distribute

cartons of cigarettes recovered during the search of a residence to confidential

informants. The government expects another officer to testify that, in or around

November 2017 (around the time Salgado distributed a plastic sandwich bag of

marijuana to Individual B), the officer saw Salgado remove a portion of marijuana

from an evidence inventory room, place it in a plastic sandwich bag, and leave the

evidence inventory room with the marijuana.



                                         31
     Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 32 of 37 PageID #:353




V.      COCONSPIRATOR STATEMENTS

        The statements between the coconspirators made in furtherance of the

conspiracy that the government intends to offer at trial—many of which are set forth

above—concern subjects that were integral to the conspiracy and its success, namely,

the acquisition of search warrants based on false testimony, the planned distribution

of search warrant proceeds to informants, and the concealment of evidence. These

statements will be introduced through consensual recordings, intercepted wiretap

communications, and the testimony of witnesses and cooperators. This evidence will

be further corroborated by video evidence, documentary evidence, historical cell site

location data, and other evidence.

        The specific co-conspirator statements that the government seeks to offer at

trial includes statements made by one defendant and offered against the other. For

example, the government seeks to admit Elizondo’s statements made during the

December 18, 2017 meeting between Elizondo, Salgado, Individual A, and CS-1,

detailed above at pages 18-20, against Salgado. The government further seeks to

offer Elizondo’s statements to CS-1 during the December 28, 2017 phone call, detailed

above at pages 23-24, against Salgado. Additionally, the government seeks to offer

all statements made by both defendants in the January 29, 2018 wire intercepts,

detailed above at page 29, against both defendants (as opposed to the each

defendant’s own words being offered against the speaker only, and the other side of




                                          32
    Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 33 of 37 PageID #:353




the conversation coming in for context). 5

       Additionally, the government seeks to offer as co-conspirator statements out-

of-court statements made by Individuals A and B in furtherance of the conspiracy.

For example, Individual A’s statements to CS-1 during October, November, and

December 2017 (detailed above at pages 11-13) concerning the prior occasions in

which Individual A had served as a J. Doe affiant for the defendants are admissible

against both defendants, because they were made for purposes of recruiting CS-1 into

the conspiracy. See Cruz-Rea, 626 F.3d 929, 937).

       Further, Individual A’s statements during the December 18, 2017 meeting

with Elizondo, Salgado, and CS-1 concerning the plans to misappropriate property

recovered during the search of the Subject Apartment (e.g. “They gonna give us our

chop off of everything we do”) 6, and Individual A’s statement to CS-1 on December

19, 2017, that Individual A was going to swear out the J. Doe warrant since CS-1

refused to appear (“I’m gonna do it now, you took too motherfucking long”), are

admissible against both defendants, as they were plainly statements made in

furtherance of the charged conspiracies.

       Additionally, all conversations between Individual A and the defendants


5As set out above, most of defendants’ statements in the January 29, 2018 intercepts
consist of questions and commands, which generally do not constitute hearsay.
However, some of the questions and commands contain factual assertions. For
example, “Just make sure whatever you have in your house isn’t there no more,”
includes a factual assertion that Salgado in fact had something in his home that
Elizondo wanted concealed from law enforcement. The government seeks to offer that
statement for the truth against both defendants.
6CS-1’s statements during the December 18, 2017 meeting will be offered purely for context,
not for the truth. See Tolliver, 454 F.3d at 666.

                                             33
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 34 of 37 PageID #:353




concerning the other occasions discussed on pages 11-13 in which defendants paid

Individual A to act a J. Doe, and/or instructed Individual A to provide false

information to judges in support of J. Doe warrants should be admitted under Rule

801(d)(2)(E).

      Individual B’s out-of-court statements made in furtherance of the conspiracy

should also come in for the truth against both defendants. This includes Individual

B’s statements contained in the intercepted conversations with Elizondo on January

27, 2018 (detailed on page 16), in which Individual B asserted that Individual C (who

was then incarcerated) provided Elizondo with information about drug dealing

activity at the Central Park Avenue residence (as opposed to the J. Doe affiant), and

that Individual B did not serve as the J. Doe affiant for the warrant to search the

Central Park Avenue apartment. As explained above, the government will present

the false J. Doe warrant that Salgado obtained for the Central Park Avenue

apartment, and anticipates Individual B will testify that Salgado told Individual B

that he did not want her to stand in for Individual C as the J. Doe affiant because

Salgado did not want to pay Individual B—which supports the inference that Salgado,

with Elizondo’s knowledge and approval, then recruited a different dummy affiant to

stand in for Individual C.

      All conversations between Individual B and the defendants concerning the

other occasions discussed on pages 13-14 in which defendants paid Individual B to

act as a J. Doe, or asked Individual B to provide materially false information in

support of a J. Doe Search warrant, or asked Individual B to serve as a J. Doe affiant



                                         34
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 35 of 37 PageID #:353




when Individual B had not provided any information, should also be admitted under

Rule 801(d)(2)(E).

      The multiple materially false search warrants submitted by Salgado and

approved by Elizondo should also be admitted as non-hearsay statements against

both defendants on multiple grounds. First, the government primarily seeks to use

the search warrants for purposes of demonstrating the falsity of the information

contained therein, not for the truth of the matters asserted. Second, to the limited

extent that the government will offer the J. Doe warrants for the truth of the matters

contained therein—specifically, the identity of the complaining officer (Salgado), and

the fact that Salgado appeared before a judge with a J. Doe affiant, and both swore

to the veracity of the information contained in the warrant—they are admissible as

co-conspirator statements, because the submission of the false warrants was an

essential part of both charged conspiracies. The statements are also admissible

against each defendant individually under Rule 801(d)(2)(A), because the face of the

warrants establish that Salgado drafted them, and associated CPD administrative

paperwork that is regularly generated and maintained in connection with J. Doe

search warrants establishes that Elizondo approved them as Salgado’s supervisor.

      The same analysis applies to certain materially false police reports that the

government will seek to admit against both defendants, including the false report

associated with the January 28, 2018 search of the Subject Vehicle. For the most part,

the government will be offering the reports to show the falsity of the information

contained therein, as proof of defendants’ efforts to conceal their illegal conduct.



                                         35
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 36 of 37 PageID #:353




However, to the limited extent the government may offer the reports for the truth of

the matters contained therein, they are admissible under Rule 801(d)(2) for the same

reasons set out in the preceding paragraph.

      The government is not detailing every proposed coconspirator statement of

each witness or recording (though several of the recordings the government intends

to introduce at trial are set forth above) but rather a representative sample of the

types statements from each witness and/or recording. Further, by presenting

statements attributed to particular witnesses, the government is not committing to

call each of the witnesses for each of the statements attributed. Of course, the

government is committed to establishing the Bourjaily predicates at trial and the

ultimate admissibility of coconspirator statements is governed by the trial evidence.

      Under the case law summarized above, all of these statements are properly

admissible against both defendants as coconspirator statements under Fed. R. Evid.

801(d)(2)(E).




                                         36
   Case: 1:18-cr-00286 Document #: 60 Filed: 06/17/19 Page 37 of 37 PageID #:353




VI.   CONCLUSION

      The United States respectfully requests that this Court find, based upon this

proffer, that the coconspirator statements outlined in this proffer are admissible

against defendants Elizondo and Salgado pending the introduction of evidence to

support this proffer.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                  By: s/ Sean Franzblau
                                      Sean Franzblau
                                      Ankur Srivastava
                                      Assistant United States Attorney
                                      219 South Dearborn Street
                                      Chicago, Illinois 60604
                                      (312) 353-5305




                                        37
